department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-107948-11 date august internal_revenue_service number release date index number ---------------------------------- -------------------------------- --------------------------------------------- ------------------------ re -------------------------------- ----------------------------- legend settlor trust state court date date date date scrivener child a child b child c settlement agreement descendants’ trust citation citation citation dear -------------- ------------------------ ---------------------------------------------------------------- --------------------------- -------- ------------------------------------------------ -------------------- -------------------------- -------------------------- -------------------------- ---------------------- ------------------------ ---------------------------- ------------------------------- ----------------------------------------------------------------------- ------------------------------------------ --------------------------------------------------------------------------- --------- --------------------------------------------------------------------------- -------------------------------- --------------------------------------------------------------------------- ------------------------------- plr-107948-11 this letter responds to your authorized representative’s letter dated date requesting gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed reformation of trust the facts submitted are as follows on date prior to date settlor created trust an irrevocable_trust for the benefit of his children and more remote descendants settlor made a gift of assets to trust at the time trust was created settlor had two minor children child a and child b settlor and two other individuals neither of whom made any transfers to or have any beneficial_interest in trust were named as trustees of trust prior to date settlor had directed his attorney scrivener to prepare a_trust that would be exempt from transfer_taxes that would primarily benefit his children and of which he could be a co-trustee settlor and scrivener discussed a number of options to achieve settlor’s tax planning goals and his goal to benefit his children while attempting to implement settlor’s directives scrivener mistakenly omitted provisions the omitted distributive provisions that would permit trustees to make distributions from trust to any beneficiaries during settlor’s lifetime when settlor executed trust he did not realize that trust did not contain the omitted distributive provisions the dispositive terms of trust as drafted provide that no distributions may be made from trust to any person during settlor’s lifetime after settlor’s death and until his youngest living child reaches age trustees may distribute so much of trust’s net_income or principal as they deem necessary or proper for any of settlor’s descendants’ comfortable maintenance support and education taking into consideration other resources available to such beneficiaries the trust further provides that upon the earliest date after settlor’s death that no surviving child of settlor is under age the division date trust will be divided on a per stirpes basis into separate trusts for each of settlor’s living children and the descendants of a deceased child of settlor each such beneficiary is the sole beneficiary of such separate trust prior to attaining age the beneficiary of each such trust may receive discretionary income or principal as the trustees deem necessary or proper for his or her comfortable maintenance support and education taking into consideration other resources available to such beneficiary after attaining age such beneficiary receives one-third of the assets of his or her trust outright and continues to receive discretionary principal plus mandatory income from the remainder upon attaining age a beneficiary receives one-half of the remaining principal with the remaining one-half distributed at age trust limits the assets that can be distributed to cash or liquid_assets as such term is defined in trust if at any time there are insufficient amounts of cash or liquid_assets to make a distribution provided for by trust then the trustees are required to make such distribution only when cash or liquid_assets become available if a beneficiary dies prior to termination of his or her plr-107948-11 trust the assets pass to such beneficiary’s descendants per stirpes or if none to settlor’s descendants per stirpes or if none to settlor’s heirs-at-law finally trust contains a provision expressing settlor’s intent that it be administered primarily for the benefit of his children article seventh of the indenture of trust specifically states that s ince the primary concern of settlor is for the welfare of the immediate beneficiaries of the trust rather than for the remote beneficiaries settlor directs the trustees to administer the trust estate from time to time to the best advantage of the beneficiary or beneficiaries then entitled to enjoy the benefits of the trust estate even though the result might be detrimental to subsequent beneficiaries after realizing that the omitted distributive provisions were not included in trust on date child a and child b now adults filed a petition with court to reform trust on date in addition to child a and child b settlor had one minor child child c and no additional descendants child a and child b requested that the court reform trust to correct the mistake of scrivener and to effectuate the intent of settlor that trust could make distributions to his lineal_descendants during his lifetime settlor pursuant to an affidavit stated that he told scrivener that he wanted trust to benefit settlor’s children during settlor’s lifetime scrivener pursuant to an affidavit stated that settlor intended that the trustees of trust should be able to made distributions to settlor’s children during settlor’s lifetime in the reformation proceeding court appointed guardians ad litem for child c and for the unborn beneficiaries of trust the guardian ad litem for settlor’s minor child supported the reformation after obtaining affidavits from the trustees that they would continue to comply with their duty_of impartiality under the law of state in making distribution decisions the guardian ad litem for the unborn beneficiaries reviewed the facts and law cited by child a and child b and performed his own analysis of the law of state on the issue of reformation and did not object to it on state law grounds however the guardian ad litem for the unborn beneficiaries was concerned that the reformation could negatively affect his wards after numerous discussions with counsel for the other parties he agreed that he would approve the reformation of trust only if the interests of his wards were taken into account the guardian ad litem for the unborn beneficiaries then analyzed the effect of the reformation on the interests of his wards and determined that the primary risk to unborn beneficiaries is that they may inherit a reduced share of trust due to accelerated during settlor’s lifetime rather than only after his death distributions to settlor’s children if settlor’s child who is their parent were to die prior to reaching age based on his concern regarding this risk the guardian ad litem for the unborn beneficiaries indicated that he would object to the reformation to determine the likelihood of this scenario the unborn beneficiaries’ guardian ad litem requested that the trustees eligible to participate in discretionary distribution plr-107948-11 decisions prepare affidavits regarding their understanding of trust’s distribution standard and their views regarding the likely needs of the beneficiaries he then hired an actuary to evaluate the effects of the reformation of trust on the interests of unborn beneficiaries taking the above-described trustees’ statements into account the actuary calculated a grandchildren neutral amount an amount that the unborn lineal_descendants of settlor must receive for each distribution to settlor’s children from trust during settlor’s lifetime for the reformation to have a neutral effect as to such beneficiaries the guardian ad litem for the unborn beneficiaries requested that his wards be compensated for any amount that they were disadvantaged by the reformation of trust and suggested that settlor create a new trust in order to accomplish this after discussions and negotiations settlor trustees child a and child b and the guardians ad litem for child c and the unborn beneficiaries agreed to the terms of a settlement agreement that would reform trust and address the concerns of the guardian ad litem for the unborn beneficiaries the parties agreed that such settlement agreement would be signed upon court approval of both its terms and the reformation of trust and would be contingent upon the receipt of a private_letter_ruling that the reformation of trust pursuant to the settlement agreement would not result in adverse gift estate or gst tax consequences under the settlement agreement the parties agreed that trust would be reformed so that it effectuated the intent of settlor when he executed trust so that trust would permit distributions to his descendants during his lifetime specifically trust would be reformed to eliminate the language that did not permit distributions of income or principal during the lifetime of settor and instead provide that until the division date as to income trustees shall pay to or use for the benefit of the settlor’s lineal_descendants then living as much of the net_income derived from the trust estate as trustees may deem necessary or proper for the comfortable maintenance support and education of the settlor’s said lineal_descendants taking into consideration any other resources available to the settlor’s said lineal_descendants of which the trustees have actual knowledge in whatever proportions the trustees shall determine and direct as to principal if the trustees should conclude that further funds are needed for the comfortable maintenance support or education of any lineal descendant of the settlor taking into consideration any other resources available to such lineal_descendants of which the trustees shall have actual knowledge the trustees shall be authorized and empowered to pay to or use for the benefit of such lineal_descendants such sum or sums out of the liquid_assets then constituting the principal of the trust estate as the trustees may deem necessary any sums so paid to or used for the benefit of any beneficiary shall not be deemed to be advancements plr-107948-11 against any payments of net_income which he or she may thereafter become entitled to receive to address the concern of the guardian ad litem for child c that his ward’s interests be given equal consideration in distribution decisions the settlement agreement confirms that the trustees will comply with their duty_of impartiality under state law by giving child c’s interests the same consideration that is given to the interests of the other beneficiaries when making distribution decisions to settle the claims of the guardian ad litem for the unborn beneficiaries settlor agreed to create a separate trust the descendants’ trust for the benefit of settlor’s lineal_descendants other than his children under the agreement settlor will contribute money each year in which the trustees make a distribution from trust to settlor’s children the amount that settlor will contribute will be percent of the amount of each trust distribution made to his children and will be reduced by the amount of any trust distribution to settlor’s lineal_descendants other than his children during such year the trustees of the descendants’ trust would be able to make distributions to its beneficiaries under the same standards as trust on date child a and child b submitted a petition for court approval of settlement agreement and a supporting memorandum of law to court court was advised of the facts supporting the reformation and provided with an analysis of the clear_and_convincing evidence standard for reformation under the law of state on date court approved the settlement agreement a finding the terms of the settlement agreement to be in the best interests of trust and its beneficiaries the provisions thereof to be fair consistent with the intent of settlor of trust the result of arms-length negotiations and either consistent with the terms of trust or a reasonable settlement of bona-fide disputes or claims under the law of state b authorizing and directing the guardians ad litem for child c and unborn beneficiaries of trust to sign the settlement agreement on behalf of their wards and binding child c and unborn beneficiaries to the terms of the settlement agreement c reforming trust to reflect settlor’s original intent as described in the settlement agreement and d declaring that the reformation of trust was contingent upon obtaining a private_letter_ruling from the internal_revenue_service regarding the gift estate and gst tax implications of the reformation you have requested the following rulings reformation of trust pursuant to the settlement agreement will not cause trust to lose its gst exempt status reformation of trust pursuant to the settlement agreement will not cause the assets of trust to be includible in settlor’s estate for estate_tax purposes under sec_2036 or sec_2038 plr-107948-11 reformation of trust pursuant to the settlement agreement will not cause the assets of trust to be considered a gift from settlor to trust for gift_tax purposes reformation of trust pursuant to the settlement agreement will not cause the assets of trust to be considered a gift from one beneficiary to another beneficiary for gift_tax purposes law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date provided no additions actual or constructive were made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to chapter if the settlement is the product of arm's length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties' assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes plr-107948-11 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation- skipping transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the gst tax in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it plr-107948-11 finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court the purpose of reformation is to correct the mistakes of a scrivener incorporated into a contract deed or other instrument citation courts in state will grant reformation when an actual agreement of the parties exists other than the one that was expressed in the writing at the time a document was executed citation however to sustain the burden of proving that an instrument was executed by mistake the evidence must be clear_and_convincing citation thus courts in state will grant reformation when it can be shown by clear_and_convincing evidence that provisions were inserted or omitted because of a mutual or unilateral mistake and that as written the instrument does not truly reflect settlor’s desires and intention at the time of execution and delivery in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that settlor intended that trustees other than himself have the discretion during his lifetime to make distributions of income and principal to his children as the current beneficiaries of trust for their comfortable maintenance support and education this intent was not carried out in the trust agreement due to scrivener’s error accordingly based on the facts presented and the representations made we conclude that the reformation of trust is consistent with applicable state law that would be applied in the highest court of state thus we rule that the proposed reformation of trust pursuant to the settlement agreement will not cause trust to lose its exempt status for purposes of the gst tax ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the plr-107948-11 decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in order for sec_2036 and sec_2038 to apply the decedent must have made a transfer of property of any interest therein except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that certain provisions resulting from scrivener's error were contrary to the intent of the settlor the proposed reformation does not constitute an exercise by settlor of any right to an interest in trust or control_over trust property the purpose of the reformation is to correct the scrivener’s error not to alter or modify the trust instrument additionally the creation and funding of the descendants’ trust is an obligation of the settlor that is separate and distinct from trust and would not render trust’s assets subject_to sec_2036 or sec_2038 accordingly based on the facts presented and the representations made we conclude that the reformation of trust pursuant to the settlement agreement will not cause the assets of trust to be includible in settlor’s estate for estate_tax purposes under sec_2036 or sec_2038 ruling sec_3 and sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that certain provisions resulting from scrivener's error were contrary to the intent of the settlor accordingly based on the facts presented and the representations made we conclude that the reformation of trust pursuant to the settlement agreement is consistent with applicable state law that would be applied in the highest court of state thus we rule that the reformation of trust pursuant to the settlement agreement will not cause the assets of trust to be plr-107948-11 considered a gift from settlor to trust or a gift from one beneficiary to another beneficiary for gift_tax purposes in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning the tax consequences of the descendants’ trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
